DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed September 20, 2022.  Claims 1, 4, 11, 14 and 16 are amended.  Claims 1-20 have been examined in this application.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards a device, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that recite the abstract ideas are: obtaining contextual information relating to a user, wherein the contextual information comprises location data that identifies a location of the user; identifying media content that relates to the contextual information and to profile data associated with the user; deriving, from the media content, personalized media content based on the profile data associated with the user; causing a target device to provide an environment that includes the personalized media content; and additional media content associated with activity of one or more previous users in a previous environment at the location; detecting user interaction data relating to the environment; and performing an action relating to at least one of the personalized media content and the additional media content based on the detecting the user interaction data.  These limitations, comprise commercial interactions including advertising, marketing or sales activities, behaviors, and business relations; as well as managing personal behavior, including following rules or instructions.  And are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim are recited at a high level of generality and amounts to generally “apply” the abstract idea in a computer environment.  In particular the claim recites the additional element referring to a processing system including a processor; a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, immersion environment; immersion environment; immersion environment, which are merely the use of a computer as a tool and/or instructions to perform the abstract idea on a computer.  See MPEP 2106.05(f).  Simply applying the abstract idea by a generic computer is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation amounts to merely applying the abstract idea on a computer.  Viewing the limitation individually, the processor, memory, an immersion environment, do not constitute significantly more because it simply is an attempt to limit the abstract idea to a particular technological environment1.  Viewing the limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing basic computer functions.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	A review of dependent claims 2-10, likewise, do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 11-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-10 and are also rejected accordingly.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly (US Publication 2018/0040044) in view of Reeves (US Publication 2019/0272661).
	Regarding Claims 1, 11 and 16, Mattingly teaches device, medium and method, comprising:
	a processing system including a processor; Mattingly [0141]; 
	and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: Mattingly [0142];
	obtaining contextual information relating to a user, wherein the contextual information comprises location data that identifies a location of the user; Mattingly [0149: objective information comprises objective information regarding the customer. Examples include, location information regarding present, or planned/scheduled future location of the customer];
	identifying media content that relates to the contextual information and to profile data associated with the user; Mattingly [0264: analyze the presentation database, the user profile of the particular customer, and the detected location of the particular one of the users to determine what presentation, display, and/or haptic aspects to provide to a particular user, via the virtual-reality user interface];
	deriving, from the media content, personalized media content based on the profile data associated with the user; Mattingly [0266: by accessing a user profile with the partiality vectors and other information associated therewith, can provides a virtual showroom that augments the user's reality by customizing the content on the virtual-reality user interface; 0231: customer profile information, partiality vectors and/or other customer information define and/or select some of the avatar characteristics when rendering an avatar. The central control system may select and/or define at least some of the avatar characteristics within the customization database based on a set of one or more partiality vectors specific to the customer];
	causing a target device to provide an immersion environment that includes the personalized media content; Mattingly [0266: provide a virtual showroom that augments the user's reality by customizing the content on the virtual-reality user interface; 0304: the virtual-reality user interface may include one or more devices that may be installed at one or more virtual-reality enabled location in the retail shopping facility or mobile such that they can be used throughout the facility at several virtual-reality enabled locations; 0310: presentation may be a customized display based on the particular detected user's partiality vectors as presently captured in the user profile database];
	detecting user interaction data relating to the immersion environment; Mattingly [0228: monitor over time a customer's interaction with a customized avatar];
	and performing an action relating to at least one of the personalized media content and the additional media content based on the detecting the user interaction data.  Mattingly [0228: modify the customization database and one or more of the avatar characteristics based on the customer's interaction with the customized avatar];
	Mattingly does not specifically disclose, and additional media content associated with activity of one or more previous users in a previous immersion environment at the location.  This is disclosed by Reeves [0006: generating avatar in an augmented reality environment on a computing device, associated with a particular physical location, configuring the avatar to perform certain actions, and then storing the state of the avatar. At a later time, the user of another computing device visits the same physical location, views the physical location through the computing device, and the avatar (media content) is inserted into the image on the display of computing device and then performs actions previously specified].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Mattingly with the teachings from Reeves with the motivation to place an avatar into a physical location in an AR environment and to have that avatar persist in that location even after the user is no longer present; and the ability for the avatar to perform certain actions when it is viewed by another user.  Reeves [0005].
	Regarding Claims 2 and 12, Mattingly discloses, wherein the contextual information further comprises data regarding a media content item that the user has requested or is currently consuming, calendar data associated with the user, travel-related data associated with the user, voice- based input data associated with the user, gesture-based input data associated with the user, time of day information, weather information, or a combination thereof.  Mattingly [0058: information regarding a given person's partialities can be acquired using any one or more of a variety of information-gathering and/or analytical approaches; instructions, selections, and other inputs made by a person via any of a variety of interactive interfaces (such as voice recognition, gesture-based controls, and eye tracking-based controls), and so forth].
	Regarding Claims 3 and 13, Mattingly discloses, wherein the profile data comprises information regarding preferences of the user, interests of the user, a browsing history of the user, a media consumption history of the user, a purchase history of the user, an advertising response history of the user, historical immersion-related behavior of the user, or a combination thereof.  Mattingly [0187: customer database may include customer profiles and/or otherwise associate other parameters with a customer, such as but not limited to purchase history, product preferences, previous expert advice provided, previous avatars used in providing expert advice, feedback parameters based on customer's action].
	Regarding Claim 4 and 14, Mattingly discloses, wherein at least one of the personalized media content and the additional media content comprises audio content, image content, video content, one or more extended reality (XR) objects, or a combination thereof.  Mattingly [0270: augmented reality refers to a live (direct or indirect) view of a physical, real-world environment whose elements are augmented or supplemented by computer-generated sensory input such as sound, video, or other sensory content].
	Regarding Claim 5, Mattingly discloses, wherein the operations further comprise identifying an advertising opportunity based on the profile data, and wherein the deriving the personalized media content comprises adapting the media content to include a representation of a product associated with the advertising opportunity.  Mattingly [0287: example, a user profile includes partiality vectors associated with kind treatment toward animals and an interest in minimizing environmental impacts. Based on this user's partiality vectors, the virtual-reality user interface may display advertisements, or other relevant information regarding a personal care product's lack of animal testing or sustainable manufacturing practices].
	Regarding Claims 6 and 15, Mattingly discloses, wherein the user interaction data comprises information regarding a movement of the user, information regarding a gesture of the user, information regarding speech output by the user, or a combination thereof.  Mattingly [0185: system enables customer to cause modifications within the virtual environment by interacting with a touch screen, performing hand jesters, and other such interactions].
	Regarding Claim 7, Mattingly discloses, wherein the operations further comprise generating immersion data that includes the personalized media content, and transmitting the immersion data to the target device.  Mattingly [0304: system includes a virtual-reality user interface that is configured to display visual, audio, and/or haptic information (such as product information or advertisements) pertaining to retail products; a mobile, virtual-reality user interface may advance into the virtual-reality enabled location with the user, such as, for example, when the user is wearing or carrying the virtual-reality user interface, or a portion thereof. In this manner, the virtual-reality user interface provide an augmented reality elements in a physical user environment found in the retail shopping facility].
	Regarding Claim 8, Mattingly discloses, wherein the performing the action comprises recording the personalized media content for future playback, recording the user interaction data for future playback, sharing the personalized media content with one or more other users associated with the user, sharing the user interaction data with one or more other users associated with the user, associating the user interaction data with the location of the user for future use in an immersion associated with a different user, facilitating a reservation for a service for the user, facilitating a purchase of a product for the user, scheduling a service appointment for the user, or a combination thereof.  Mattingly [0228: modify the customization database and one or more of the avatar characteristics based on the customer's interaction; 0080: another example, the interaction records can pertain to the social networking behaviors of the monitored person including such things as their “likes,” their posted comments].
	Regarding Claim 9, Mattingly discloses, wherein the personalized media content comprises an interactive virtual representation of a person or character for which the profile data indicates that the user has an affinity, wherein the user interaction data relates to user movements or speech, and wherein the performing the action comprises determining, according to the user movements or speech, a modification to be made to the interactive virtual representation of the person or character, and causing the target device to adjust the interactive virtual representation of the person or character in the immersion environment based on the modification.  Mattingly [0313: providing a virtual showroom as described includes, for example, maintaining a user database having one or more partialities or partiality vectors associated with particular users; partialities may be represented by partiality vectors such that a customer's preferences, and affinities are captured in the particular user profile in the database; 0186: selects the public expert on which the avatar is to be based in accordance with customer preferences, partiality vectors, historical interaction with the system; 0185: system enables customer to cause modifications within the virtual environment by interacting with a touch screen, performing hand jesters, and other such interactions; input from the customer can correspond to a desired modification of a visual orientation of the product relative to its virtual use by the expert avatar; the customer may rotate her/his hand and one or more sensors may detect the rotation and cause the avatar expert to similarly rotate the product].
	Regarding Claim 10, Mattingly discloses, wherein the causing the target device to provide the immersion environment comprises causing the target device to provide the immersion environment based on environmental factors or obstacles associated with the location.  Mattingly [0197: based on the location within the shopping facility and products located proximate the location, a virtual reality environment can be identified that is to be rendered to the customer; 0223: With knowledge of the location of the customer, the central control system can direct one or more of the rendering systems that are within one or more threshold distances of the customer to be activated to cause the rendering of the virtual reality environment. The threshold distance can vary depending on one or more factors such as but not limited to proximity of other customers, a customer's orientation relative to the rendering system, levels of ambient noise, whether the customer is accompanied by other customers or individuals, and other such factors].
	Regarding Claim 17, Mattingly discloses, wherein the personalized media content comprises an advertising object corresponding to a product to be marketed, wherein the user interaction data is associated with a user selection of the advertising object, and wherein the performing the action comprises facilitating a purchase of the product for the user.  Mattingly [0304: system includes a virtual-reality user interface that is configured to display visual, audio, and/or haptic information such as product information or advertisements pertaining to retail products; 0278: the virtual-reality user interface provides the user with a virtual product showroom experience, configured and arranged to display products, often in a manner that permits the customer to view products from various points of view and often in a manner that permits the customer to pick up, touch, or otherwise physically interact with one or more display products; 0312: the virtual-reality user interface includes a payment module that enables a user to submit payment for purchase of one or more retail products; 0166: one simple illustrative example, a person who exhibits a partiality for food products that emphasize health, natural ingredients, and a concern to minimize sugars and fats may be presumed to have a similar partiality for pet foods because such partialities may be based on a value system that extends beyond themselves to other living creatures within their sphere of concern. If other data is available to indicate that this person in fact has, for example, two pet dogs, these partialities can be used to identify dog food products having well-aligned vectors in these same regards. This person could then be solicited to purchase such dog food products using any of a variety of solicitation approaches, including general informational advertisements].
	Regarding Claim 19, Mattingly discloses, wherein the causing comprises causing a first target device of the plurality of target devices to provide a first portion of the immersion environment, and a second target device of the plurality of target devices to provide a second portion of the immersion environment.  Mattingly [0194: a virtual reality content database is accessed and from which is identified and/or acquired one or more sets of code to be applied in rendering a virtual reality environment corresponding to the field of expertise and the product; the one or more sets of code can be distributed to one or more rendering systems, of the plurality of rendering systems positioned within a retail shopping facility (e.g., fixed display systems, mobile rendering systems, customers' user interface units, etc.) and corresponding to the customer, and cause the selected one or more rendering systems to visually and/or audibly render the virtual reality environment and an expert avatar that appears] 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mattingly (US Publication 2018/0040044) in view of Reeves (US Publication 2019/0272661) in further view of Chachek (US Publication 2020/0302510)
A.	In regards to Claim 18, Mattingly discloses, wherein the personalized media content comprises an interactive virtual representation of a person or character, Mattingly [0231: system may select and/or define at least some of the avatar characteristics within the customization database based on a set of one or more partiality vectors specific to the customer; 0241: customized characteristics can include whether the avatar is a publically recognizable person];
	Mattingly does not specifically disclose, and is adapted to coax the user to move along with the interactive virtual representation of the person or character to a particular physical destination.  This is disclosed by Chachek [0082: system generates a walking route from the current location of the user to the destination product; and conveys this route to the user via his smartphone, as animation or graphical explanation, and/or by showing an on-screen AR avatar that moves accordingly while the user is actually walking through the store and indicates to the user where to turn].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Mattingly with the teachings from Chachek with the motivation to provide an Augmented Reality (AR) based navigation system which may assist human users in real-life navigation scenarios, and/or optionally implemented as a Virtual Reality (VR) based navigation system which may assist human users in navigation through or within a VR environment. Chachek [0050].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mattingly (US Publication 2018/0040044) in view of Reeves (US Publication 2019/0272661) in further view of Patricks (US Publication 2021/0392402)
A.	In regards to Claim 20, Mattingly does not specifically disclose, wherein the first target device is associated with the user, and wherein the second target device is not associated with the user.  This is disclosed by Patricks [0024: shared playback queue includes a set (e.g., a playlist) of media content items provided by the media content server. For example, the media content server establishes a shared playback session (e.g., for two or more client devices of two or more users), stores a shared playback queue corresponding to the shared playback session, and/or provides the shared playback queue to the two or more client devices; 0068: the media application is also used to monitor, store, and/or transmit (e.g., to media content server) data associated with user behavior. The media application may include a content-personalization module and also includes the following modules, a digital music player, a digital video player, 3D (e.g., virtual reality) gaming].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Mattingly with the teachings from Patricks with the motivation to facilitate ordered access to requested media items by client devices, so individual users do not monopolize the content. Patricks [0005].





Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that the exemplar claim 1 does not seek to encompass the methods of organizing human activity and is thus not directed to an abstract idea.  The Examiner respectfully disagrees.  The claims are directed to the abstract idea grouping namely, Certain Methods of Organizing Human Activity, because the recited limitations, provide for obtaining information relating to a target user; and profile data of a target user; detecting interaction of the target user and a prior user to provide personalized content to the target user. Thus, the claim comprises commercial interactions including advertising, marketing or sales activities, behaviors, and business relations; as well as managing personal behavior, including following rules or instructions.  
	Applicant argues that claim 1 integrates the judicial exception into a practical application.  The Examiner respectfully disagrees.  The claim is directed to an abstract idea without any additional elements that integrate the abstract idea into a practical application or amount to significantly more.  See 101 analysis above.  Applicant contends that the claim providing content from previous immersion experiences where other users were engaged, is a solution to the particular problem of, enriching a user's present immersion experience.  However, enriching a user’s experience using a computer, regardless if it’s an immersive experience is not a technology problem and providing content from previous immersion experiences does not amount to a technical solution.  Moreover, reciting a particular approach does not render an abstract idea eligible, nor necessarily impose a meaningful limit.  See Bilski v. Kappos, 561 U.S. 593, 599–601 (2010) (concluding that claims fell outside § 101 notwithstanding the fact that they disclosed a very specific method of hedging against price increases); Parker v. Flook, 437 U.S. 584, 593 (1978) (rejecting the argument “that if a process application implements a principle in some specific fashion, it automatically falls within the patentable subject matter of § 101”); and Alice v. CLS Bank, 134 S. Ct. 2347, 2358–60 (2014) (claims fell outside of 35 U.S.C. 101 even though they described a very specific method for conducting intermediated settlement).
	As such, the claims, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection is maintained.
B.	Applicant’s 35 U.S.C. § 102, argument regarding claims 1, 11 and 16 are moot in light of the new grounds of rejection.
C.	Applicant's arguments relating to dependent claims 1-10, 12-15 and 16-20 are also rejected accordingly to independent claims 1, 11 and 16.



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski v. Kappos, 561 U.S. 593, 610-11 (2010))).